DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications (Provisional 61/728913 filed on 11/21/12, Provisional 61/799536 filed on 03/15/13, and Non-provisional 14/086478 filed on 11/21/13) are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts of evaluating progress of pulmonary arterial hypertension (PAH) in a subject, or an outcome in the subject having PAH. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determining first and second PAP values experienced within the pulmonary artery based on the PAP data; estimating first and second cardiac outputs (COs) based on the first and second PAP values experienced within the pulmonary artery over the cardiac cycle; comparing the first and second PAP values and comparing the first and second COs; monitoring a PAH progression or outcome in the subject based on the comparing of first and second PAPs and first and second COs in connection with determining whether to change at least one of a pharmaceutical agent, dosage or dosing regimen based on the PAH progression or outcome in the subject.”

These limitations describe a mental process as the skilled artisan is capable of looking at pulmonary artery pressure (PAP) data over a cardiac cycle and making a mental assessment thereafter. Furthermore, nothing from the claims, specification, and/or drawings suggests that the identified judicial exception above cannot be practically performed by a human, or using pen/paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...obtaining pulmonary artery pressure (PAP) data over a cardiac cycle from a wireless pressure sensor implanted in a pulmonary artery of the subject, the wireless pressure sensor wirelessly communicating with a base unit, the base unit communicating with a second computer; utilizing a processor of at least one of the base unit or second computer...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and transmitting/outputting. See MPEP 2106.05g.
Furthermore, the additional limitations do not add significantly more as they pertain to highly generalized structural components that have been widely established in the art. Examiner takes official notice that “a wireless pressure sensor implanted in a pulmonary artery of the subject” is conventional.
Independent system claim 11 recites mirrored limitations and is also not patent eligible for substantially similar reasons.
Dependent claims 2-10 and 12-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 10-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blomqvist (US PG Pub. No. 2010/0286535 A1).

Blomqvist was cited in applicant’s IDS submitted on June 10, 2020.
	With respect to claims 1 and 11, Blomqvist teaches a method of evaluating progress of pulmonary arterial hypertension (PAH) in a subject, or an outcome in the subject having PAH (abstract), comprising: obtaining pulmonary artery pressure (PAP) data over a cardiac cycle (abstract); utilizing a processor of at least one of the base unit or second computer (control and processing unit in Fig. 1) for: determining first and second PAP values experienced within the pulmonary artery based on the PAP data (abstract “monitor pulmonary artery pressure of a patient”; par.0046 “variations of the pulmonary pressure index indicates variations of PAP”, which suggests determining at least two PAP values in prior steps, i.e. prior to determining the index, when applying broadest reasonable interpretation); estimating first and second cardiac outputs (COs) based on the first and second PAP values experienced within the pulmonary artery over the cardiac cycle (par.0046 “a first parameter.. related to the right ventricular stroke volume... a second parameter.. related to the right ventricular ejection rate of the patient’s heart”, which equates to first/second cardiac outputs when applying broadest reasonable interpretation; Examiner notes that Blomqvist impliedly teaches that PAP data is monitored prior to determining first/second cardiac outputs); comparing the first and second PAP values and comparing the first and second COs (threshold and comparator step is understood to impliedly obtained PAP values as well as first/second COs in order to generate a PAP indication signal; see Fig. 2); monitoring a PAH progression or outcome in the subject based on the comparing of first and second PAPs and first and second COs in connection with determining whether to change at least one of a pharmaceutical agent, dosage or dosing regimen based on the PAH progression or outcome in the subject (par.0044 “one or many of the IP thresholds is/are related to pulmonary artery hypertension and the PAP indication signal is then an indication of the degree of PAH”; Examiner notes that it is understood degree of PAH would inherently indicate whether further treatment is needed, which presumably includes medication, a pharmaceutical agent, dosage or dosing regime, additional oxygen, lung transplant, etc. Blomqvist also suggests various PAH treatments in par.0012 “treatments for severe PAH include initially medications and additional oxygen, but later on--lung transplant”).
	Blomqvist does not explicitly teach a wireless pressure sensor implanted in a pulmonary artery of the subject, the wireless pressure sensor wirelessly communicating with a base unit, the base unit communicating with a second computer.

Blomqvist does disclose the following:
[0045] As an alternative, all or parts of the processing of the measured values are performed by an external device, and the values are then transmitted from the medical device to the external device via conventional telemetry are shown in FIG. 2. 

[0052] Preferably, the first detector is an impedance measurement device adapted to measure the intra cardiac impedance of the right ventricle, and that the first parameter is determined in dependence on the measured impedance. Naturally, alternative measurement methods of determining the right ventricular stroke volume may be used, e.g. by using an intracardiac pressure sensor (see e.g. U.S. Pat. No. 7,024,244).

Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Blomqvist to utilize an implantable pressure sensor (e.g. intracardiac pressure sensor) and wirelessly transmit obtained pressure data to an external device (e.g. base unit communicating with a second computer) in order to provide indication of worsening PAH by conventional telemetry, as evidence by Blomqvist (see par.0045).
With respect to claim 2, Blomqvist teaches the processor performing the determining, estimating, and comparing (control and processing unit in Fig. 2). Although Blomqvist does not explicitly teach communicating the PAP data from the wireless pressure sensor to the base unit, such a modification would have been obvious to PHOSITA at the time of invention since Blomqvist suggests data transmission from an implantable pressure sensor to an external device via conventional telemetry (see par.0045, 0052).
With respect to claim 3, Blomqvist does not explicitly teach transferring the first and second PAP values and the first and second COs from the base unit to the second computer. However, such a modification would have been obvious to PHOSITA at the time of invention since Blomqvist suggests data transmission from an implantable pressure sensor to an external device via conventional telemetry (see par.0045, 0052).
With respect to claim 4, Blomqvist teaches the processor performing the determining, estimating, and comparing (control and processing unit in Fig. 2). Although Blomqvist does not explicitly teach communicating the PAP data from the wireless pressure sensor to the base unit and to the second computer, such a modification would have been obvious to PHOSITA at the time of invention since Blomqvist suggests data transmission from an implantable pressure sensor to an external device via conventional telemetry (see par.0045, 0052).
With respect to claims 5 and 15, Blomqvist does not explicitly teach transferring, from the base unit to the second computer, at least one of the i) first and second PAP values, ii) first and second COs, or iii) the PAP progression or outcome. However, such a modification would have been obvious to PHOSITA at the time of invention since Blomqvist suggests data transmission from an implantable pressure sensor to an external device via conventional telemetry (see par.0045, 0052).
With respect to claims 6 and 13, Blomqvist does not explicitly teach maintaining a network connection between the base unit and second computer. However, such a modification would have been obvious to PHOSITA at the time of invention since Blomqvist suggests data transmission from an implantable pressure sensor to an external device via conventional telemetry (see par.0045, 0052), of which data transmission over a network would only require routine skill in the art.
 	With respect to claim 7, Blomqvist teaches a. a decrease in the first PAP value compared to the second PAP value combined with the first CO estimate having increased or remained stable in comparison to the second CO estimate, or b. the first PAP value being stable when compared to the second PAP value combined with the first CO estimate having increased when compared to the second CO estimate, indicates or predicts improvement of the PAH in the subject (par.0025+, 0037+, 0047, 0063+).
	With respect to claim 8, Blomqvist teaches the pressure sensor lacks percutaneous connections (par.0052).
	With respect to claims 10,19, and 20 Blomqvist teaches maintaining administration of the pharmaceutical agent at its current dosage and/or dosing regimen when improvement is indicated (Examiner notes that it is understood degree of PAH would inherently indicate whether further treatment is needed, needed to be maintained, etc., which presumably includes medication, a pharmaceutical agent, dosage or dosing regime, additional oxygen, lung transplant, etc. Blomqvist also suggests various PAH treatments in par.0012 “treatments for severe PAH include initially medications and additional oxygen, but later on--lung transplant”).
	With respect to claim 12, Blomqvist does not explicitly teach the base unit includes a first processor that is configured to receive the PAP data from the wireless pressure sensor, determine the first and second PAP values, estimate the first and second COs, the base unit including memory configured to store the first and second PAP values and the first and second COs. However, such a modification would have been obvious to PHOSITA at the time of invention since Blomqvist suggests data transmission from an implantable pressure sensor to an external device via conventional telemetry (see par.0045, 0052). Furthermore, modifying Blomqvist to incorporate a memory/storage would have been obvious to PHOSITA at the time of invention as storing pressure data in a memory has been widely established and thus involves only routine skill in the art.
	With respect to claim 14, Blomqvist does not explicitly teach the second computer includes a first processor that is configured to receive the PAP data, determine the first and second PAP values, estimate the first and second COs, the second computer including memory configured to store the first and second PAP values and the first and second COs. However, such a modification would have been obvious to PHOSITA at the time of invention since Blomqvist suggests data transmission from an implantable pressure sensor to an external device via conventional telemetry (see par.0045, 0052). Furthermore, modifying Blomqvist to incorporate a memory/storage would have been obvious to PHOSITA at the time of invention as storing pressure data in a memory has been widely established and thus involves only routine skill in the art.	With respect to claim 17, Blomqvist teaches the wireless pressure sensor is configured to collect PAP data that defines a pulmonary artery pressure waveform while the subject is exercising (par.0026, 0037).
	With respect to claim 18, Blomqvist teaches the wireless pressure sensor is configured to collect PAP data that defines a pulmonary artery pressure waveform while the subject is asleep (par.0026).

Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blomqvist, as applied to claims 1 and 11 above, in further view of Allen et al. (US Patent No. 7679355) (hereinafter “Allen”).

Allen was cited in applicant’s IDS submitted on June 10, 2020.
With respect to claims 9 and 16, Blomqvist teaches a method and system of evaluating progress of pulmonary arterial hypertension (PAH) in a subject, or an outcome in the subject having PAH, as established above.
However, Blomqvist does not teach the limitations recited in claims 9 and 16.
	Regarding claim 9, Allen teaches energizing the pressure sensor from the base unit (abstract). 
	Regarding claim 16, Allen teaches the pressure sensor is a passive sensor energized to return pressure readings by an electromagnetic field (abstract).
	Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Blomqvist such that the implantable pressure sensor is energized in order to determine the resonant frequency of the sensor, as evidence by Allen (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10709341. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of one another.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791